Citation Nr: 1226241	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  04-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disorder due to exposure to contaminated water, to include as manifested by dental trauma or a dental disorder, for purposes of compensation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from September 1945 to December 1946.  His DD Form 214 indicates that his service included a tour of duty in the European Theatre of Operations from March 27, 1946, to November 19, 1946. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The complex procedural history of this appeal, which arises from a claim submitted in October 1999, is summarized as briefly as possible.  The 1999 claim for service connection for a dental disorder was denied as not well grounded.  In 2001, the claim was reconsidered, based on a change in the law, and the claim was denied on the merits.  In 2004, after resolving initial procedural complexities, the Veteran perfected appeal of a claim for service connection for a dental disorder.  In August 2005, the Board denied service connection for a dental disorder, to include dental trauma due to exposure to contaminated water.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  

Thereafter, by an August 2006 Order, the Court, pursuant to a Joint Motion for an Order Vacating and Remanding the Board Decision on Appeal, vacated the Board's August 2005 decision, and remanded the case for compliance with the instructions of the Joint Motion.  The Joint Motion directed development of information about a disorder due to exposure to contaminated water rather than development about a dental disorder.  

In March 2007, the Board Remanded this claim for additional development, including VA examination.  After VA examination was conducted, the claim was returned to the Board.  In May 2008, the Board denied the appellant's claim on the merits.  In February 2009, the Veteran submitted a motion to vacate the Board's May 2008 decision.  The motion to vacate the May 2008 Board decision was granted, and Board Remanded the appeal in September 2009.  The claim now returns to the Board.  

As an additional matter, the Board notes recent argument and communication on behalf of the Veteran has been conducted by individuals who are associated with the same law firm as the attorney identified on the title page of this decision as the Veteran's representative.  The Fee Agreement signed by the Veteran in 2006 authorizes, by name, representation by the individuals who have communicated with VA.  However, the attorney listed on the title page of this Remand is designated as the Veteran's representative in the VA Form 21-22a.  

In January 2012, the Veteran requested an extension of time of 90 days to submit additional evidence.  That motion for extension was granted.  As 90 days have elapsed since the motion was granted, appellate review may proceed.  
 
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

In his March 2004 substantive appeal, the Veteran indicated that he was financially unable to go to Germany to obtain water treatment records pertaining to the period when he was stationed in Germany.  The Joint Motion underlying the September 2006 CAVC Order directs VA to obtain information about water contamination to which the Veteran may have been exposed.  

The Veteran's service treatment records are unavailable, as those records were apparently destroyed in the 1973 fire at the National Personnel Records Center.  No unit records for the Veteran's unit could be located by the Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Research of Unit Records (USASCRUR), so no additional evidence about the location at which the Veteran's unit was stationed or the circumstances of that location was found.  The Veteran was apparently unable to locate any additional records which might substantiate the claim.  Each attempt to develop information about any environmental hazard to which the Veteran may have been subject has been unsuccessful.  

Since all efforts to locate dental or other records specific to the Veteran have been unsuccessful, general information about environmental hazards in the area of Munich, Germany, has been sought.  See Formal Finding of Unavailability of Dental Service Treatment Records, August 27, 2010.  The Veteran has stated that his unit was located near Munich.  The dates the Veteran was in the European Theater may extend from approximately March 1946 to November 1946, as that is the period the Veteran was outside the United States.  Since JSRRC was unable to locate any records of the Veteran, the Veteran's statement that he was stationed near Munich, Germany, may be accepted as accurate.  

Given the changes in technology affecting availability of information, it is entirely possible that an agency of the German government, or of the local Munich government, or an educational institution that includes study of the environment, may have information it can make available to VA about environmental hazards, such as contaminated water, that affected Munich and the surrounding area in 1946.  An effort to obtain such information, either through information sought in an electronic contact, or in contact by regular ("snail") mail, or through research on the Internet, should be made. 

The Veteran should be asked to submit or identify any additional information he may have about his medical or dental treatment from 1946 to the present that might substantiate his contention that exposure to contaminated water resulted in a disorder which is manifested by loss of his teeth or a dental disorder underlying loss of the teeth.  

In particular, the Board notes a December 2009 communication from the Veteran's attorney arguing that the opinion rendered after the 2007 VA examination was inadequate because the reviewer indicated that no dental records were available for review.  The Board notes that the only medical or dental history identified by the Veteran is the information received from Dr. Green in February 2003 and the one-page statement received from Dr. Green in April 2004.  If there is additional post-service evidence, including medical, dental, or other relevant information since 1946, the Veteran must identify or submit that information.  VA cannot indentify or obtain relevant evidence without information from the Veteran.  For this reason, the Veteran's representative is requested to assist the Veteran to identify relevant information.  Again, the Board stresses that, without assistance from the Veteran, VA can have no additional information to provide to an examiner.

The Board notes that, in January 2012, the Veteran requested an extension of time of 90 days for submission of evidence to the Board, but no additional evidence has been received.  The Board emphasizes that specific information from the Veteran about the onset, symptoms, or medical treatment of the disorder for which the Veteran seeks service connection would be of assistance to VA in the development of the claim.   

After all electronic, mail, and Internet research attempts to obtain information about environmental hazards affecting Munich, Germany, from March 1946 to November 1946 have been completed and all records about the Veteran's health since service that have been submitted or identified are associated with the claims file, the record should be reviewed by a specialist in environmental hazards.  

The Board also notes that, during the pendency of this appeal, which is based on a claim submitted prior to the enactment of the VCAA, the law and regulations pertaining to notice to the Veteran have changed.  Although the Veteran is represented by an attorney, it is appropriate to provide the Veteran with current notice of the applicable law and regulations, including information about the laws and regulations pertaining to service connection for dental disorders and loss of teeth, the distinction between service connection for dental disorders for purposes of compensation and for purposes of treatment, and the definition of "dental trauma" for purposes of service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Advise the Veteran of the statutes and regulations governing service connection for dental disorders or loss of teeth for purposes of compensation, including the definition of dental trauma.  

2.  Request that the Federal Environment Agency for the Federal Republic of Germany, the Department of Health and Environment of the City of Munich, and/or the Bavarian Environmental Protection Agency, indicate whether they have any records of water contamination or other environmental hazards in Munich or the surrounding region in 1946.  Request that available records, or electronic versions of those records, be provided, or that a negative response be provided, if no relevant records for 1946 are available.

The Veteran and his attorney must be notified of the results of the search for records of 1946 water contamination or environmental hazards in Munich, Germany.  

3.  The Veteran should be afforded an opportunity to provide medical records, or other records of any type, that might provide evidence to substantiate a claim that he was exposed to contaminated water while stationed in or near Munch, Germany, in 1946, and as a result incurred an injury to his health or a disorder which manifested through such symptoms as loss of teeth or a dental disorder.  If the Veteran has obtained VA treatment since his service discharge, he should identify the VA facilities at which he was treated and the approximate date(s) of treatment. 

The Veteran's attorney should be asked to assist the Veteran to identify or submit any records which might be relevant to the claim, including clinical and non-clinical records, statements, employment records, and the like.  Then, the Veteran's representative should submit a communication indicating that the Veteran has identified or submitted any record, of any type, which might be relevant to the claim, to include identification of the post-service medical/dental treatment of the claimed disorder.  

4.  Following completion of the above, the claims file should be referred to a specialist in environmental hazards.  The claims folder must be made available and reviewed by the reviewer.  The report should reflect review of the clinical evidence, statements from medical and dental care providers, including reference to information received from Dr. Green in February 2003 and April 2004, reports of VA examinations, and any other evidence submitted or identified by the Veteran, as well as any evidence about environmental hazards or contaminated water in Germany in the vicinity of Munich in March 1946 through November 1946.  

The report should address the following:
	(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran was exposed to contaminated water or an environmental hazard in Munich or the near vicinity in March 1946 through November 1946 which results in a current disorder or resulted in a disorder which was manifested by a dental disorder, to include loss of teeth?  Explain your response.  If the Veteran incurred a disorder of some type as the result of contaminated water or an environmental hazard in Munich or the near vicinity in March 1946 through November 1946, described the incurred disorder, injury, or trauma.  
	(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a currently-diagnosed disorder manifested by loss or teeth or a dental disorder which has been chronic and continuous since the Veteran's active service?

In answering each question, the examiner must comment on the Veteran's reports of exposure to contaminated water in 1946, and the Veteran's reports of post-service medical/dental problems.  

The rationale for all opinions expressed must be provided in a legible report.  

5.  Thereafter, reajudicate the appeal.  If the benefit sought on appeal is not granted, the RO should issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

